DETAILED ACTION
Status of the Application
Receipt of the Response and Amendment after Non-Final Office Action filed 03/18/2022 is acknowledged.
The status of the claims upon entry of the present amendment stands as follows:
Pending claims:				1-20
Withdrawn claims: 				None
Previously cancelled claims: 		None
Newly cancelled claims:			None
Amended claims: 				1-4, 9, 11, 12, and 14 
New claims: 					21 and 22
Claims currently under consideration:	1-22
Currently rejected claims:			1-22
Allowed claims:				None

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-5, 8, 21, and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Starwood (Starwood, J., “Fermented Raw Nut Cheese & Wild Spices”, 2017, Jstarwood.com, https://jstarwood.com/2017/09/16/fermented-raw-nut-cheese-wild-spices/) as evidenced by Nutritionix (“Seeds, sunflower seed kernels”, 2016, Nutritionix, https://www.nutritionix.com/i/usda/seeds-sunflower-seed-kernels-dried-1-cup/513fceb575b8dbbc210019f4), Recipeland (“Garlic cloves”, 2017, Recipeland,  https://recipeland.com/ingredients/garlic-cloves-7848), Self (“Vegetable oil, avocado”, March 2018, Self Nutrition Data, http://nutritiondata.self.com:80/ facts/fats-and-oils/620/2), Froek (Froek, B., “Benefits of Liquid Rejuvelac”, 2011, Healthfully, https://healthfully.com/445660-benefits-of-liquid-rejuvelac.html), and Cleveland (“Fat and Calories”, April 2021, Cleveland Clinic, https://my.clevelandclinic.org/health/articles/4182-fat-and-calories; previously cited).
Regarding claim 1, Starwood teaches a composition comprising a plant-based fermentation product (corresponding to fermented nut cheese) (page 2, paragraph 1) comprising: (i) about 89% whole oilseed material by dry weight (corresponding to 2 cups sunflower seeds as a substitute for the pine nuts and cashews (page 2, paragraph 2) in a composition containing the 2 cups sunflower seeds (which weighs 280 grams as evidenced by the “Nutrition Facts” table of Nutritionix), 2 garlic cloves (which weighs 6 grams as evidenced by the highlighted section near the bottom of page 1 of Recipeland), 2 tablespoons avocado oil (which weights 28 grams as evidenced by the line under “Nutrition Information” on page 1 of Self) and salt), and (iii) Lactobacillus acidophilus (corresponding to water kefir which contains Lactobacillus acidophilus as evidenced by the bulleted list under “High in Probiotics” section on page 1 of Froek) (Starwood, page 2, ingredients listed under “Fermented Cashew & Pine Nut Garlic Cheese with Wild Sage Spices”).  The composition comprises 58 grams of protein and 1636 calories from the 2 cups of sunflower seeds as evidenced by Nutritionix (“Nutrition Facts” table); a negligible amount of protein and about 9 calories from the garlic cloves as evidenced by Recipeland (“Nutrition Facts” table); no protein and 248 calories from the avocado oil as evidenced by Self (line under “Nutrition Information” on page 1; “Calorie Information” on page 2), while the remaining ingredients contribute insignificant amounts of protein and calories to the composition. Since 1 gram of protein contains 4 calories as evidenced by Cleveland (page 2, paragraph 1), the composition of Starwood contains (ii) about 12% protein by caloric value, which falls within the claimed concentration.
Regarding claim 2, Starwood teaches the invention as disclosed above in claim 1, including the composition comprises about 89% whole oilseed material by dry weight (corresponding to 2 cups sunflower seeds as a substitute for the pine nuts and cashews (page 2, paragraph 2) in the composition (page 2, ingredients listed under “Fermented Cashew & Pine Nut Garlic Cheese with Wild Sage Spices”), which falls within the claimed concentration.
Regarding claims 3 and 4, Starwood teaches the invention as disclosed above in claim 1, including the whole oilseed material by dry weight comprises sunflower seeds (corresponding to sunflower seeds as a substitute for the pine nuts and cashews (page 2, paragraph 2) in the composition (page 2, ingredients listed under “Fermented Cashew & Pine Nut Garlic Cheese with Wild Sage Spices”). 
Regarding claim 5, Starwood teaches the invention as disclosed above in claim 1, including the composition further comprises oil, salt, spices, flavoring agents (corresponding to salt, lemon juice, and spices), and plant matter (corresponding to sage) (page 2, ingredients listed under “Fermented Cashew & Pine Nut Garlic Cheese with Wild Sage Spices” and “Wild Sage Spices”).
Regarding claim 8, Starwood teaches the invention as disclosed above in claim 1, including the composition further comprises probiotic cultures (corresponding to kefir which contains Lactobacillus acidophilus which are probiotic microorganisms as evidenced by the bulleted list under “High in Probiotics” section and the following paragraph on page 1 of Froek).
Regarding claims 21 and 22, Starwood teaches the invention as disclosed above in claim 1, including the composition comprises about 89% whole oilseed material by dry weight (corresponding to 2 cups sunflower seeds as a substitute for the pine nuts and cashews (page 2, paragraph 2) in a composition containing the 2 cups sunflower seeds (which weighs 280 grams as evidenced by the “Nutrition Facts” table of Nutritionix), 2 garlic cloves (which weighs 6 grams as evidenced by the highlighted section near the bottom of page 1 of Recipeland), 2 tablespoons avocado oil (which weights 28 grams as evidenced by the line under “Nutrition Information” on page 1 of Self) and salt) (page 2, ingredients listed under “Fermented Cashew & Pine Nut Garlic Cheese with Wild Sage Spices”), which falls within the claimed concentration.

Claims 6 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Starwood (Starwood, J., “Fermented Raw Nut Cheese & Wild Spices”, 2017, Jstarwood.com, https://jstarwood.com/2017/09/16/fermented-raw-nut-cheese-wild-spices/) as evidenced by Nutritionix (“Seeds, sunflower seed kernels”, 2016, Nutritionix, https://www.nutritionix.com/i/usda/seeds-sunflower-seed-kernels-dried-1-cup/513fceb575b8dbbc210019f4), Recipeland (“Garlic cloves”, 2017, Recipeland,  https://recipeland.com/ingredients/garlic-cloves-7848), Self (“Vegetable oil, avocado”, March 2018, Self Nutrition Data, http://nutritiondata.self.com:80/ facts/fats-and-oils/620/2), Froek (Froek, B., “Benefits of Liquid Rejuvelac”, 2011, Healthfully, https://healthfully.com/445660-benefits-of-liquid-rejuvelac.html), and Cleveland (“Fat and Calories”, April 2021, Cleveland Clinic, https://my.clevelandclinic.org/health/articles/4182-fat-and-calories; previously cited) as applied to claim 1 above, and further evidenced by Food (“Lemon juice”, 2017, Food.com, https://www.food.com/about/lemon-juice-55).
Regarding claims 6 and 7, Starwood teaches the invention as disclosed above in claim 1, including the composition comprises sunflower seeds, garlic, and oil in a combined amount of 314 grams (corresponding to 2 cups sunflower seeds as a substitute for the pine nuts and cashews (page 2, paragraph 2) in a composition containing the 2 cups sunflower seeds (which weighs 280 grams as evidenced by the “Nutrition Facts” table of Nutritionix), 2 garlic cloves (which weighs 6 grams as evidenced by the highlighted section near the bottom of page 1 of Recipeland), 2 tablespoons avocado oil (which weights 28 grams as evidenced by the line under “Nutrition Information” on page 1 of Self).  Starwood also teaches that the composition comprises the juice of a lemon (which is 2-3 tablespoons of juice as evidenced by the sentence under “Substitutions” in Food, which weighs about 30-44 grams); 1 cup of water; and non-specific amounts of kefir and salt (page 2, ingredients listed under “Fermented Cashew & Pine Nut Garlic Cheese with Wild Sage Spices”).  These disclosures mean that the amount of added oil in the composition is from an amount approaching 0% by weight to an amount of about 5% by weight of the composition, which falls within the claimed concentration.

Claims 9-16 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Starwood (Starwood, J., “Fermented Raw Nut Cheese & Wild Spices”, 2017, Jstarwood.com, https://jstarwood.com/2017/09/16/fermented-raw-nut-cheese-wild-spices/) as evidenced by Nutritionix (“Seeds, sunflower seed kernels”, 2016, Nutritionix, https://www.nutritionix.com/i/usda/seeds-sunflower-seed-kernels-dried-1-cup/513fceb575b8dbbc210019f4), Recipeland (“Garlic cloves”, 2017, Recipeland,  https://recipeland.com/ingredients/garlic-cloves-7848), Self (“Vegetable oil, avocado”, March 2018, Self Nutrition Data, http://nutritiondata.self.com:80/ facts/fats-and-oils/620/2), Froek (Froek, B., “Benefits of Liquid Rejuvelac”, 2011, Healthfully, https://healthfully.com/445660-benefits-of-liquid-rejuvelac.html), and Ścibisz (Ścibisz et al., “Effect of probiotic cultures on the stability of anthocyanins in blueberry yoghurts”, 2012, Food Science and Technology, vol. 49, pages 208-212; previously cited).
Regarding claim 9, Starwood teaches a composition comprising a plant-based fermentation product (corresponding to fermented nut cheese) (page 2, paragraph 1) comprising about 89% whole oilseed material by dry weight (corresponding to 2 cups sunflower seeds as a substitute for the pine nuts and cashews (page 2, paragraph 2) in a composition containing the 2 cups sunflower seeds (which weighs 280 grams as evidenced by the “Nutrition Facts” table of Nutritionix), 2 garlic cloves (which weighs 6 grams as evidenced by the highlighted section near the bottom of page 1 of Recipeland), 2 tablespoons avocado oil (which weights 28 grams as evidenced by the line under “Nutrition Information” on page 1 of Self) and salt), wherein the composition (i) comprises Lactobacillus acidophilus (corresponding to water kefir which contains Lactobacillus acidophilus as evidenced by the bulleted list under “High in Probiotics” section on page 1 of Froek) (Starwood, page 2, ingredients listed under “Fermented Cashew & Pine Nut Garlic Cheese with Wild Sage Spices”); and (ii) is of a white or off-white color (picture on page 1).  Since Starwood teaches fermentation using kefir (page 2, ingredients listed under “Fermented Cashew & Pine Nut Garlic Cheese with Wild Sage Spices”) and kefir contains Lactobacillus acidophilus as evidenced by Froek (bulleted list under “High in Probiotics” section on page 1), the composition of Starwood comprises Lactobacillus acidophilus which are microorganisms capable of degrading pigmented molecular compounds such as anthocyanin as evidenced by Ścibisz (Fig. 1, page 208, column 1, paragraph 1).
Regarding claim 10, Starwood teaches the invention as disclosed above in claim 9, including the composition comprises Lactobacillus acidophilus (corresponding to water kefir which contains Lactobacillus acidophilus as evidenced by the bulleted list under “High in Probiotics” section on page 1 of Froek) (Starwood, page 2, ingredients listed under “Fermented Cashew & Pine Nut Garlic Cheese with Wild Sage Spices”).  Since Starwood teaches fermentation using Lactobacillus acidophilus, it also teaches the composition comprises microorganisms capable of degrading phenolic compounds such as anthocyanin as evidenced by Ścibisz (Fig. 1, page 208, column 1, paragraph 1).
Regarding claims 11 and 12, Starwood teaches the invention as disclosed above in claim 9, including the composition comprises about 89% whole oilseed material by dry weight (corresponding to 2 cups sunflower seeds as a substitute for the pine nuts and cashews (page 2, paragraph 2) in a composition containing the 2 cups sunflower seeds (which weighs 280 grams as evidenced by the “Nutrition Facts” table of Nutritionix), 2 garlic cloves (which weighs 6 grams as evidenced by the highlighted section near the bottom of page 1 of Recipeland), 2 tablespoons avocado oil (which weights 28 grams as evidenced by the line under “Nutrition Information” on page 1 of Self) and salt) (page 2, ingredients listed under “Fermented Cashew & Pine Nut Garlic Cheese with Wild Sage Spices”), which falls within the claimed concentration.
Regarding claim 13, Starwood teaches the invention as disclosed above in claim 9, including the whole oilseed material by dry weight comprises sunflower seeds (corresponding to sunflower seeds as a substitute for the pine nuts and cashews (page 2, paragraph 2) in the composition (page 2, ingredients listed under “Fermented Cashew & Pine Nut Garlic Cheese with Wild Sage Spices”). 
Regarding claim 14, Starwood teaches the invention as disclosed above in claim 13, including the composition comprises about 89% sunflower seeds by dry weight (corresponding to 2 cups sunflower seeds as a substitute for the pine nuts and cashews (page 2, paragraph 2) in a composition containing the 2 cups sunflower seeds (which weighs 280 grams as evidenced by the “Nutrition Facts” table of Nutritionix), 2 garlic cloves (which weighs 6 grams as evidenced by the highlighted section near the bottom of page 1 of Recipeland), 2 tablespoons avocado oil (which weights 28 grams as evidenced by the line under “Nutrition Information” on page 1 of Self) and salt) (page 2, ingredients listed under “Fermented Cashew & Pine Nut Garlic Cheese with Wild Sage Spices”), which falls within the claimed concentration.
Regarding claim 15, Starwood teaches the invention as disclosed above in claim 9, including the composition further comprises oil, salt, spices, flavoring agents (corresponding to salt, lemon juice, and spices), and plant matter (corresponding to sage) (page 2, ingredients listed under “Fermented Cashew & Pine Nut Garlic Cheese with Wild Sage Spices” and “Wild Sage Spices”).
Regarding claim 16, Starwood teaches the invention as disclosed above in claim 9, including the composition further comprising a coagulating agent (corresponding to salt and lemon juice) (page 2, ingredients listed under “Fermented Cashew & Pine Nut Garlic Cheese with Wild Sage Spices” and “Wild Sage Spices”).
Regarding claim 20, Starwood teaches the invention as disclosed above in claim 9, including the composition further comprises probiotic cultures (corresponding to kefir which contains Lactobacillus acidophilus which are probiotic microorganisms as evidenced by the bulleted list under “High in Probiotics” section and the following paragraph on page 1 of Froek).

Claims 18 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Starwood (Starwood, J., “Fermented Raw Nut Cheese & Wild Spices”, 2017, Jstarwood.com, https://jstarwood.com/2017/09/16/fermented-raw-nut-cheese-wild-spices/) as evidenced by Nutritionix (“Seeds, sunflower seed kernels”, 2016, Nutritionix, https://www.nutritionix.com/i/usda/seeds-sunflower-seed-kernels-dried-1-cup/513fceb575b8dbbc210019f4), Recipeland (“Garlic cloves”, 2017, Recipeland,  https://recipeland.com/ingredients/garlic-cloves-7848), Self (“Vegetable oil, avocado”, March 2018, Self Nutrition Data, http://nutritiondata.self.com:80/facts/fats-and-oils/620/2), Froek (Froek, B., “Benefits of Liquid Rejuvelac”, 2011, Healthfully, https://healthfully.com/445660-benefits-of-liquid-rejuvelac.html), and Ścibisz (Ścibisz et al., “Effect of probiotic cultures on the stability of anthocyanins in blueberry yoghurts”, 2012, Food Science and Technology, vol. 49, pages 208-212; previously cited) as applied to claim 9 above, and further evidenced by Food (“Lemon juice”, 2017, Food.com, https://www.food.com/about/lemon-juice-55).
Regarding claims 18 and 19, Starwood teaches the invention as disclosed above in claim 9, including the composition comprises sunflower seeds, garlic, and oil in a combined amount of 314 grams (corresponding to 2 cups sunflower seeds as a substitute for the pine nuts and cashews (page 2, paragraph 2) in a composition containing the 2 cups sunflower seeds (which weighs 280 grams as evidenced by the “Nutrition Facts” table of Nutritionix), 2 garlic cloves (which weighs 6 grams as evidenced by the highlighted section near the bottom of page 1 of Recipeland), 2 tablespoons avocado oil (which weights 28 grams as evidenced by the line under “Nutrition Information” on page 1 of Self).  Starwood also teaches that the composition comprises the juice of a lemon (which is 2-3 tablespoons of juice as evidenced by the sentence under “Substitutions” in Food, which weighs about 30-44 grams); 1 cup of water; and non-specific amounts of kefir and salt (page 2, ingredients listed under “Fermented Cashew & Pine Nut Garlic Cheese with Wild Sage Spices”).  These disclosures mean that the amount of added oil in the composition is from an amount approaching 0% by weight to an amount of about 5% by weight of the composition, which falls within the claimed concentration.

Claim Rejections - 35 USC § 103
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Starwood (Starwood, J., “Fermented Raw Nut Cheese & Wild Spices”, 2017, Jstarwood.com, https://jstarwood.com/2017/09/16/fermented-raw-nut-cheese-wild-spices/) as evidenced by Nutritionix (“Seeds, sunflower seed kernels”, 2016, Nutritionix, https://www.nutritionix.com/i/usda/seeds-sunflower-seed-kernels-dried-1-cup/513fceb575b8dbbc210019f4), Recipeland (“Garlic cloves”, 2017, Recipeland,  https://recipeland.com/ingredients/garlic-cloves-7848), Self (“Vegetable oil, avocado”, March 2018, Self Nutrition Data, http://nutritiondata.self.com:80/facts/fats-and-oils/620/2), Froek (Froek, B., “Benefits of Liquid Rejuvelac”, 2011, Healthfully, https://healthfully.com/445660-benefits-of-liquid-rejuvelac.html), and Ścibisz (Ścibisz et al., “Effect of probiotic cultures on the stability of anthocyanins in blueberry yoghurts”, 2012, Food Science and Technology, vol. 49, pages 208-212; previously cited) as applied to claim 9 above, in view of Hub (“Creating different cheese characteristics”, 2012, Science Learning Hub, https://www.sciencelearn.org.nz/resources/829-creating-different-cheese-characteristics).
Regarding claim 17, Starwood teaches the invention as disclosed above in claim 9, including the composition comprises liquids such as water, water kefir, and lemon juice (page 2, ingredients listed under “Fermented Cashew & Pine Nut Garlic Cheese with Wild Sage Spices”) and water for soaking and rinsing the seeds (page 2, paragraph 1).  It does not teach that composition has a moisture content between about 50% to 60% by weight.
However, Hub discloses that cheese characteristics vary (page 1, paragraph 1) as the result of moisture content (page 3, paragraph 2) which ranges from 13-80% moisture, which overlaps the claimed content range.
It would have been obvious for a person of ordinary skill in the art to have modified the composition of Starwood by manipulating the moisture content as taught by Hub.  Since Starwood teaches that the composition is cheese, but does not specific a moisture content for the cheese, a skilled practitioner would be motivated to consult an additional reference such as Hub in order to determine a suitable moisture content for cheese.  Therefore, the selection of a value within the overlapping range renders the claim obvious.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 and 9 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8, 11, and 13 of co-pending Application No. 17/355,043 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because co-pending claims 1, 8, and 13 require the same limitations as instant claim 1 and co-pending claims 1, 8, and 11 require the same limitations as instant claim 9.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Claim Rejections – 35 U.S.C. §102(a)(1) of claims 1-16 and 18-20 over Mecray and evidentiary references Culture, Cleveland, Zia-Ul-Haq, and Ścibisz: Applicant’s arguments have been fully considered and are considered moot.
Applicant amended claims 1 and 9 to require the composition to comprise more than 60% whole oilseed material by dry weight and stated that the amount recited by the amended claims is no longer taught by the prior art as Mecray teaches a composition containing a maximum of 60% oilseed by dry weight (Applicant’s Remarks, page 5, paragraph 6- page 6, paragraph 2).
However, in the new grounds of rejection necessitated by the amendment of the claims, the claimed amount of oilseed is now taught by Starwood as described in the rejections of claims 1 and 9 above while Mecray no longer serves as prior art.  Therefore, Applicant’s arguments are moot and the rejections of claims 1-16 and 18-20 stand as written herein. 

Claim Rejections – 35 U.S.C. §103 of claim 17 over Mecray in view of Wijesinghe and evidentiary references Culture, Cleveland, Zia-Ul-Haq, and Ścibisz: Applicant’s arguments have been fully considered and are considered moot.
Applicant stated that claim 17 is not obvious of the asserted combination of prior art for at least the reason that the claim depends from and includes all of the elements of claim 9 and that the Wijesinghe reference does not remedy the deficiencies of Mecray (Applicant’s Remarks, page 6, paragraph 6).
However, in the new grounds of rejection necessitated by the amendment of the claims, the claimed amount of oilseed is now taught by Starwood and the additional features of claim 17 are taught by Hub as described in the rejection of claim 17 above while Mecray no longer serves as prior art.  Therefore, Applicant’s arguments are moot and the rejection of claim 17 stands as written herein.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kelly Kershaw whose telephone number is (571)272-2847. The examiner can normally be reached Monday - Thursday 9:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on (571) 270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JEFFREY P MORNHINWEG/Primary Examiner, Art Unit 1793                                                                                                                                                                                                        

/KELLY P KERSHAW/Examiner, Art Unit 1791